Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/924,179 TREKKING POLE COUPLING APPARATUS FOR ESTABLISHING A REST filed on 7/9/2020.  Claims 1, 6-8, 10, 11 and 13-21 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a male coupling including a first clamp configured to removably attach the male coupling to a first trekking pole and a first body from which the first clamp and a protrusion extend, wherein the male coupling also includes a pair of lugs radially extending from the protrusion in a direction orthogonal to a rotation axis a female coupling including a second clamp configured to removably attach the female coupling to a second trekking pole, the female coupling further includes a plurality of lips, the male coupling and the female coupling cooperating to define a rotation the rotation axis, wherein the female coupling selectively prevents removal of the male coupling from the female coupling along the rotation axis and at least one stop, wherein the plurality of lips define a plurality of stop sockets that between the male coupling and the female coupling beyond a predetermined angle.
White shows a coupling with male and female (110), with a pair of lugs that extend in an orthogonal direction from the rotation axis a female coupling.  White also shows stops (308), but does not specifically show that the female coupling has a plurality of lips which define a plurality of stop sockets that between the male coupling and the female coupling beyond a predetermined angle.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/5/22